                                             1   CLARKE B. HOLLAND (SBN 76805)
                                                 cholland@plawp.com
                                             2   DAVID B.A. DEMO (SBN 153997)
                                                 ddemo@plawp.com
                                             3   ANDREW P. COLLIER (SBN 232647)
                                                 acollier@plawp.com
                                             4   PACIFIC LAW PARTNERS, LLP
                                                 2000 Powell Street, Ste. 950
                                             5   Emeryville, CA 94608
                                                 Tel: (510) 841-7777
                                             6   Fax: (510) 841-7776
                                             7   R. LIND STAPLEY (Request to Admit Pro Hac Vice to be Filed)
                                                 stapley@sohalang.com
                                             8   Soha & Lang, P.S.
                                                 1325 Fourth Ave., Ste 2000
                                             9   Seattle, WA 98101-2570
                                                 (206) 624-1800
                                            10   (206) 624-3583 (fax)
                                            11   Attorneys for Defendant
                                                 OREGON MUTUAL INSURANCE COMPANY
(510) 841-7777 - Facsimile (510) 841-7776




                                            12
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP




                                            13                                UNITED STATES DISTRICT COURT
          Emeryville, CA 94608




                                            14                               NORTHERN DISTRICT OF CALIFORNIA
                                            15                                   SAN FRANCISCO DIVISION
                                            16
                                            17   STEVEN BAKER AND MELANIA KING                   )   Case No.: 3:20-cv-05467-LB
                                                 D/B/A CHLOE’S CAFÉ, a California general        )
                                            18   partnership, individually and on behalf of      )
                                                 themselves and all others similarly situated,   )   DEFENDANT OREGON MUTUAL
                                            19                                                   )   INSURANCE COMPANY’S
                                                                                                 )   OPPOSITION TO MOTION OF UNITED
                                            20                 Plaintiffs,                       )   POLICYHOLDERS TO SUBMIT AN
                                                                                                 )   AMICUS CURIAE MEMORANDUM OF
                                            21          vs.                                      )   POINTS AND AUTHORITIES IN
                                                                                                 )   OPPOSITION TO DEFENDANT’S
                                            22   OREGON MUTUAL INSURANCE                         )   MOTION TO DISMISS
                                                 COMPANY, an Oregon Corporation,                 )
                                            23                                                   )
                                                                                                 )
                                            24                 Defendant.                        )
                                                                                                 )
                                            25                                                   )
                                                                                                 )
                                            26                                                   )
                                            27   ///
                                            28   ///

                                                 Case No.: 3:20-cv-05467-LB                 1                   Oregon Mutual’s Opposition to
                                                                                                               United Policyholders’ Motion for
                                                                                                                     Leave to File Amicus Brief
                                             1   I.     INTRODUCTION
                                             2          United Policyholders’ motion for leave to file an amicus curiae brief does not meet the
                                             3   standards for granting such permission – the brief would not help the court. Moreover, the
                                             4   motion is so untimely that the proposed amicus brief is effectively a surreply. The court should
                                             5   deny the motion for leave to file.
                                             6   II.    THE PROPOSED BRIEF DOES NOT MEET THE RYAN TEST
                                             7          The Seventh Circuit articulated a test for identifying when an amicus curiae brief may be
                                             8   appropriate. Ryan v. Commodity Futures Trading Comm'n, 125 F.3d 1062, 1064 (7th Cir.
                                             9   1997). Judge Posner identified three circumstances in which an amicus brief could be filed:
                                            10                  (a)     when a party is not represented competently;
                                            11                  (b)     when the amicus curiae has an interest in some other case that may be
(510) 841-7777 - Facsimile (510) 841-7776




                                            12                          affected by the decision in the present case; or
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP




                                            13                  (c)     when the amicus has unique information or perspective that can help the
          Emeryville, CA 94608




                                            14                          court beyond the help provided by the parties’ attorneys.
                                            15   Id. If the proposed amicus curiae brief does not meet one of the three prongs, then leave to file
                                            16   it should not be granted. Id.
                                            17          While the Ryan test was articulated in the appellate context, district courts use the test as
                                            18   well. E.g., Barnes-Wallace v. Boy Scouts of America (S.D. Cal., Mar. 23, 2004, No.
                                            19   00CV1726-J (AJB)) 2004 WL 7334945, at *1; Gabriel Technologies Corp. v. Qualcomm
                                            20   Inc. (S.D. Cal., Mar. 13, 2012, No. 08CV1992 AJB MDD) 2012 WL 849167, at *4; Merritt v.
                                            21   McKenney (N.D. Cal., Aug. 27, 2013, No. C 13-01391 JSW) 2013 WL 4552672, at *4; Cobell
                                            22   v. Norton (D.D.C. 2003) 246 F.Supp.2d 59, 62.
                                            23          UP’s motion does not satisfy the Ryan test.
                                            24          A.      Incompetent Counsel
                                            25          Under prong (a) of the Ryan test, an amicus brief may be useful when a party’s attorneys
                                            26   are not competent. In other words, an amicus brief is not useful if the party’s attorneys are
                                            27   competent. Indeed, Judge Ishii of the Eastern District of California held that an amicus brief “is
                                            28   seldom appropriate at the level of the trial level where the parties are adequately represented by

                                                 Case No.: 3:20-cv-05467-LB                   2                   Oregon Mutual’s Opposition to
                                                                                                                 United Policyholders’ Motion for
                                                                                                                       Leave to File Amicus Brief
                                             1   experienced counsel.” (ForestKeeper v. Elliott (E.D. Cal. 2014) 50 F.Supp.3d 1371, 1380.)
                                             2          Here, UP does not suggest that plaintiffs are not competently represented by their own
                                             3   counsel. Nor would such a suggestion pass muster. Plaintiffs’ counsel are accomplished
                                             4   lawyers who need no assistance in advocating their clients’ position in this matter. UP’s brief is
                                             5   not needed on that count.
                                             6          B.      Effect On Another Case Involving The Amicus
                                             7          Under Ryan’s prong (b), an amicus may be permitted to file a brief if it has an interest in
                                             8   some other case that would be affected by the decision in this case. UP has not identified any
                                             9   such case. It merely states that policyholders in general may be affected by this court’s decision
                                            10   on Oregon Mutual’s motion to dismiss. That is not enough to justify adding another voice to
                                            11   this case. If the standard were that vague, there should be no need to obtain leave of court
(510) 841-7777 - Facsimile (510) 841-7776




                                            12   before filing an amicus brief. UP’s proposed brief is not justified under the second prong.
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP




                                            13          C.      Unique Information Or Perspective
          Emeryville, CA 94608




                                            14          Under prong (c) of the Ryan test, leave may be granted for an amicus brief if the
                                            15   proposed amicus has unique information or perspective that the parties’ attorneys lack. The
                                            16   rationale is that the unique perspective will “help the court beyond the help that the lawyers for
                                            17   the parties are able to provide.” Cobell v. Norton, 246 F Supp 2d 59, 62 (D.D.C.2003).
                                            18          As Ryan stressed, “The term ‘amicus curiae’ means friend of the court, not friend of a
                                            19   party.” 1 Ryan, 125 F.3d at 1063. This means a court may grant leave to file an amicus brief if
                                            20   the information offered is useful to the court. Long v. Coast Resorts, Inc. (D. Nev. 1999) 49
                                            21   F.Supp.2d 1177, 1178.
                                            22          However, a proposed “amicus curiae” brief that does not help the court by bringing a
                                            23   new perspective should not be filed or considered. UP does not suggest its perspective is any
                                            24
                                            25
                                                 1
                                                   For this reason, a motion to file an opposition to a party’s brief indicates that the amicus curiae
                                            26   is attempting to exceed its role as friend of the court. NGV Gaming, Ltd. v. Upstream Point
                                                 Molate, LLC (N.D. Cal. 2005) 355 F.Supp.2d 1061, 1068, disapproved on other grounds in later
                                            27   proceedings sub nom. Guidiville Band of Pomo Indians v. NGV Gaming Ltd. (N.D. Cal., Oct. 19,
                                                 2005, No. C 04-3955-SC) 2005 WL 5503031, rev'd in part, vacated in part (9th Cir. 2008) 531
                                            28   F.3d 767

                                                 Case No.: 3:20-cv-05467-LB                    3                  Oregon Mutual’s Opposition to
                                                                                                                 United Policyholders’ Motion for
                                                                                                                       Leave to File Amicus Brief
                                             1   different from the policyholders who are plaintiffs in this case. UP’s motion does not meet the
                                             2   requirements of prong (c), and leave should not be granted to file it.
                                             3   III.   THE BRIEF IS UNTIMELY
                                             4          A proposed amicus brief must not only be useful, it must be offered timely. Long, 49
                                             5   F.Supp.2d at 1178. Oregon Mutual filed its 12b6 motion on October 15, 2020; plaintiffs filed
                                             6   their opposition November 16, 2020; Oregon Mutual filed its reply November 23rd.
                                             7          Instead of filing its motion timely, UP waited. UP waited until December 7, 2020 to
                                             8   request leave to file its opposition to Oregon Mutual’s motion. It filed its motion for leave: over
                                             9   50 days after Oregon Mutual’s motion was filed; 21 days after plaintiffs’ opposition; and two
                                            10   weeks after Oregon Mutual’s reply.
                                            11          But for a continuance, UP’s motion would have been filed only three days before the
(510) 841-7777 - Facsimile (510) 841-7776




                                            12   hearing. The hearing on Oregon Mutual’s 12b6 motion was set for December 10, 2020. Four
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP




                                            13   hours before UP filed its motion, the December 7th hearing was continued to December 17,
          Emeryville, CA 94608




                                            14   2020. The continuance was not related to UP’s filing.
                                            15          Instead of waiting to the last minute, an amicus should file its brief in time to give the
                                            16   opposing party the opportunity to address the amicus’s arguments. See FRAP 29(a)(6) [amicus
                                            17   brief must be filed soon after the principal brief of the party being supported]. In the guise of
                                            18   submitting an amicus brief, UP has effectively submitted a surreply. It is not providing unique
                                            19   insight, but is taking a second go at arguments that were made in the opposition filed last month.
                                            20   But amici curiae are not permitted to file reply briefs (FRAP 29(a)(7)), much less sur-replies
                                            21   (Civil L.R. 7-3(d)).
                                            22   IV.    CONCLUSION
                                            23          UP does not meet the three prongs of the Ryan test for filing an amicus curiae brief.
                                            24   Because plaintiffs’ counsel are unquestionably competent, prong (a) of the test does not apply.
                                            25   UP has not identified any pending case wherein its interests would be affected by the outcome
                                            26   of this case, so it does not meet prong (b). Finally, UP does not offer a unique perspective that
                                            27   the plaintiff policyholders do not already bring. Therefore, prong (c) is not met.
                                            28   ///

                                                 Case No.: 3:20-cv-05467-LB                    4                  Oregon Mutual’s Opposition to
                                                                                                                 United Policyholders’ Motion for
                                                                                                                       Leave to File Amicus Brief
                                             1          In addition, UP delayed so long in filing its motion, that the proposed brief would serve
                                             2   as a surreply. By waiting until the last minute, UP has deprived Oregon Mutual of the
                                             3   opportunity to respond meaningfully.
                                             4          UP’s proposed opposition memorandum does not qualify as a brief that will help the
                                             5   court. The motion for leave to file it should be denied.
                                             6
                                             7   DATED: December 8, 2020                       PACIFIC LAW PARTNERS, LLP
                                             8
                                                                                               /s/Clarke B. Holland
                                             9                                           By:
                                                                                               CLARKE B. HOLLAND
                                            10                                                 DAVID B.A. DEMO
                                                                                               ANDREW P. COLLIER
                                            11                                                 Attorneys for Defendant
(510) 841-7777 - Facsimile (510) 841-7776




                                                                                               OREGON MUTUAL INSURANCE COMPANY
                                            12
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP




                                            13
          Emeryville, CA 94608




                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 Case No.: 3:20-cv-05467-LB                    5                Oregon Mutual’s Opposition to
                                                                                                               United Policyholders’ Motion for
                                                                                                                     Leave to File Amicus Brief
